                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 FRANCISCO E. LOPEZ NEGRON
 Plaintiff                                  CIVIL 16-3003CCC
 vs                                         (Related Cr. 10-0251-15CCC)
 UNITED STATES OF AMERICA
 Defendant


                           OPINION AND ORDER

      Before the Court is petitioner Francisco E. López Negrón’s Motion to
Vacate, Correct, or Set Aside Sentence Under 18 U.S.C. § 2255 (d.e. 1) filed
November 21, 2016; the United States’ Response in Opposition (d.e. 3) filed
April 20, 2017; and petitioner’s Reply (d.e. 4) filed May 2, 2017.


      Timeliness
      A 28 U.S.C. § 2255(f) motion must be filed within one year of:
      (1)   the date on which the judgment of conviction becomes final;
      (2)   the date on which the impediment to making a motion
            created by governmental action in violation of the
            Constitution or laws of the United States is removed, if the
            movant was prevented from making a motion by such
            governmental action;
      (3)   the date on which the right asserted was initially recognized
            by the Supreme Court, if that right has been newly
            recognized by the Supreme Court and made retroactively
            applicable to cases on collateral review; or
      (4)   the date on which the facts supporting the claim or claims
            presented could have been discovered through the exercise
            of due diligence.
28 U.S.C. § 2255(f).
      Petitioner alleges that Amendment 794 to the United States Sentencing
Guidelines, which changed the application notes for minor role adjustments,
CIVIL 16-3003CCC                        2
(Related Cr. 10-0251-15CCC)

is a newly recognized right under 28 U.S.C. § 2255(f)(3). Therefore, petitioner
alleges that the statute of limitations began to run on November 1, 2015, when
Amendment 794 came into effect. However, Amendment 794 was passed by
the United States Sentencing Commission, not the Supreme Court, and it
merely clarifies the application of a pre-existing guideline rather than creating
a new right. United States v. Sarmiento-Palacios, 885 F.3d 1, 4 (1st Cir. 2018).
Accordingly, the one-year statute of limitations began to run when petitioner’s
sentence became final, on December 29, 2011. As petitioner filed his § 2255
motion almost five years later, it must be denied as untimely.


      Amendment 794 Claim
      Even if the petition were timely, petitioner would not be entitled to a
sentence reduction pursuant to Amendment 794. Under 18 U.S.C. § 2255(a),
a petitioner may move for relief on a claim that is not constitutional or
jurisdictional in nature “only if the claimed error is ‘a fundamental defect which
inherently results in a complete miscarriage of justice’ or ‘an omission
inconsistent with the rudimentary demands of fair procedure.’ . . . The error
must ‘present exceptional circumstances where the need for the remedy
afforded by the writ of habeas corpus is apparent.’ Knight v. United States,
37 F.3d 769, 772 (1st Cir. 1994) (internal citations omitted). The First Circuit
has held that misapplication of the sentencing guidelines, without exceptional
circumstances, does not rise to the level of miscarriage of justice. Knight,
37 F.3d at 773-774.
      As petitioner Francisco E. López Negrón alleges that the Court
improperly failed to apply a minor role reduction without making a showing of
CIVIL 16-3003CCC                       3
(Related Cr. 10-0251-15CCC)

exceptional circumstances, his Amendment 794 claim is not cognizable and
must be denied.
      Even if the Court considers defendant’s motion a request for a sentence
reduction under 18 U.S.C. § 3582(c)(2) rather than a § 2255 motion, it must still
fail. Sentence reduction is only available for amendments that are listed at
U.S.S.G. § 1B1.10(c); Amendment 794 is not listed. See id. § 1B1.10(a) (“If
none of the amendments listed in subsection (c) is applicable, a reduction in
the defendant's term of imprisonment under 18 U.S.C. § 3582(c)(2) . . . is not
authorized.”); United States v. Lopez-Pineda, 55 F.3d 693, 697 n. 3
(1st Cir. 1995) (guideline amendment not listed in U.S.S.G. § 1B1.10(c) may
not be applied retroactively).


      Ineffective Assistance of Counsel Claim
      Petitioner claims that his counsel provided ineffective assistance because
he did not appeal the sentencing court’s failure to apply a minor role
adjustment. Even if his motion were timely, this claim would not succeed. To
prevail on an ineffective assistance of counsel claim under Strickland v.
Washington, 466 U.S. 668 (1984), a "(1) petitioner must show that counsel's
representation fell below an objective standard of reasonableness, and
(2) there is a reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different." Argencourt v.
United States, 78 F.3d 14 (1st Cir. 1996). In the context of a guilty plea, a
petitioner must demonstrate that "there is a reasonable probability that, but for
counsel's errors, he would not have pleaded guilty and would have insisted on
going to trial." Hill v. Lockhart, 474 U.S. 52, 59 (1985).
CIVIL 16-3003CCC                        4
(Related Cr. 10-0251-15CCC)

      The failure of petitioner’s counsel to appeal did not fall below an objective
standard of reasonableness because he was explicitly barred from appealing
by the petitioner’s plea agreement. The agreement contains a waiver of the
right to appeal should petitioner be sentenced in accordance with the plea
agreement, which he was.        Petitioner does not challenge this waiver. In
addition, the plea agreement prevented petitioner’s counsel from requesting
any further adjustment or departure at sentencing.            As the ineffective
assistance of counsel claim fails the Strickland test, it must be denied.


      Conclusion
      For the foregoing reasons, petitioner Francisco E. López Negrón’s Motion
to Vacate, Correct, or Set Aside Sentence Under 18 U.S.C. § 2255 (d.e. 1) is
DENIED. Judgment shall enter by separate order.


                     CERTIFICATE OF APPEALABILITY
      The Court hereby ORDERS that no certificate of appealability shall be
issued as petitioner failed to make a substantial showing of the denial of a
constitutional right as required by 28 U.S.C. § 2253(c)(2).
      SO ORDERED.
      In San Juan, Puerto Rico this 26th day of February, 2020.



                                            S/GUSTAVO A. GELPÍ
                                            Chief United States District Judge
